UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):May 15, 2013 FS Energy and Power Fund (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 814-00841 (Commission File Number) 27-6822130 (I.R.S. Employer Identification No.) Cira Centre 2929 Arch Street, Suite 675 Philadelphia, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (215) 495-1150 None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item2.02. Results of Operations and Financial Condition. Share Price Increase On May 15, 2013, FS Energy and Power Fund (the “Company”) increased the Company’s public offering price from $10.70 per share to $10.75 per share and increased the amount of the semi-monthly cash distributions payable to shareholders of record from $0.027207 per share to $0.027334 per share in order to maintain its annual distribution rate at 6.10% (based on the $10.75 public offering price). The increase in the public offering price was effective as of the Company’s May 16, 2013 semi-monthly closing and first applied to subscriptions received from May 1, 2013 through May 15, 2013. The increase in the semi-monthly distributions to $0.027334 per share will commence with the semi-monthly cash distribution payable to shareholders of record as of May 30, 2013.The purpose of the increase in the public offering price was to ensure that the Company’s net asset value per share did not exceed the Company’s offering price per share, after deducting selling commissions and dealer manager fees, as required by the Investment Company Act of 1940, as amended. Share Price Guidance If the Company’s strong portfolio performance continues, causing its net asset value per share to exceed its increased net offering price, the board of trustees of the Company (the “Board”) may further increase the per share offering price of its common shares for its future semi-monthly closings. The Company expects that, if adjusted further, the per share public offering price will be between $10.75 and $10.90 per share. The Board has not yet determined that a further adjustment to the newly-established offering price of $10.75 per share will be necessary. In the event the Company determines to adjust its current offering price, a separate announcement will be issued. There can be no assurance that the amount of the semi-monthly cash distributions payable to the Company’s shareholders, if any, will increase in the event that the Company further increases its public offering price in the future. Certain Information About Distributions The determination of the tax attributes of the Company’s distributions is made annually as of the end of the Company’s fiscal year based upon its taxable income and distributions paid, in each case, for the full year. Therefore, a determination as to the tax attributes of the distributions made on a quarterly basis may not be representative of the actual tax attributes for a full year. The Company intends to update shareholders quarterly with an estimated percentage of its distributions that resulted from taxable ordinary income. The actual tax characteristics of distributions to shareholders will be reported to shareholders annually on Form 1099-DIV. The payment of future distributions on the Company’s common shares is subject to the discretion of the Board and applicable legal restrictions, and therefore, there can be no assurance as to the amount or timing of any such future distributions. The Company may fund its cash distributions to shareholders from any sources of funds available to it, including expense reimbursements from Franklin Square Holdings, L.P., as well as offering proceeds, borrowings, net investment income from operations, capital gains proceeds from the sale of assets, non-capital gains proceeds from the sale of assets and dividends or other distributions paid to it on account of preferred and common equity investments in portfolio companies. The Company has not established limits on the amount of funds it may use from available sources to make distributions. There can be no assurance that the Company will be able to pay distributions at a specific rate or at all. Quarterly Shareholder Conference Call On May 16, 2013,the Companyissued a press release providing an overview of its operating results for the quarter ended March 31, 2013 and announcing the details of its first quarter shareholder conference call, which will be held on Wednesday, May 22, 2013 at 2:00 p.m. Eastern Time. A copy of the press release announcing the foregoing is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Forward-Looking Statements This Current Report on Form 8-K may contain certain forward-looking statements, including statements with regard to the future performance and operation of the Company.Words such as “believes,” “expects,” “projects” and “future” or similar expressions are intended to identify forward-looking statements.These forward-looking statements are subject to the inherent uncertainties in predicting future results and conditions.Certain factors could cause actual results to differ materially from those projected in these forward-looking statements, and some of these factors are enumerated in the filings the Company makes with the Securities and Exchange Commission.The Company undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Item 9.01. Financial Statements and Exhibits. (d)Exhibits. EXHIBIT NUMBER DESCRIPTION Press release dated May 16, 2013. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FS Energy and Power Fund Date: May 16, 2013 By: /s/ Michael C. Forman Name: Michael C. Forman Title: President and Chief Executive Officer EXHIBIT INDEX EXHIBIT NUMBER DESCRIPTION Press release dated May 16, 2013.
